Per Curiam.
This proceeding was commenced by the State Board of Law Examiners for the disbarment of Floyd J. Minium, also known as Jack Minium, an attorney at law duly licensed to practice in the State of Minnesota.
It appears from the petition of the board that Floyd J. Minium was on September 11, 1950, duly licensed to practice law in the State of Minnesota. On April 19, 1966, he was suspended from the practice of law pending disposition of disciplinary proceedings brought against him. It appearing also from the files herein that charges were made by the Board of Law Examiners of the State of Minnesota indicating that he has been guilty of such unprofessional conduct that he should no longer be permitted to practice law in this state; that the order of this court dated April 5, 1966, was duly served upon respondent April 11, 1966, requiring him to answer to the charges so made against him; that the time for answering said petition has now long since expired and no answer has been received or filed for or on behalf of said respondent.
Now, Therefore, It Is Hereby Ordered that Floyd J. Minium, also known as Jack Minium, be and he hereby is disbarred and his name stricken from the roll of attorneys in this state.